Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 07/16/2021 have been entered. Claims 1-33 remain pending in the application. Applicant amendments do not overcome 112 (b) rejection of claim 16, as such the rejection is being maintained as described in this office action.
Applicant’s arguments have overcome the 112 (b) rejections of remaining claims, therefore, those 112 (b) rejections in the office action mailed on April 16, 2021 are withdrawn.
Response to Arguments
Applicant’s arguments with respect to rejections of independent claims 1, 15, 20, and 21 under 35 U.S.C. 103 over Merrill in view of Steckle have been fully considered and are persuasive, the rejection has been withdrawn and a new rejection is presented below.
Regarding claim 14, on page 15 of the response, applicant argues that “Johns describes a series of cross-section tubes, each tube being an individual sub-section, with no individual subsection of Johns having an increasing or decreasing cross section”.
 In response, the examiner notes that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See MPEP 2111. 
In this case, applicant appears to interpret FIG. 8 of Johns as teaching a channel with four sub-sections; however, the examiner relies on a different interpretation. FIG. 8 of Johns may be interpreted as showing the claimed “channel” and, as an example, this channel may be interpreted as being comprised of two sub-sections: the left half of FIG. 8 may be interpreted as a first sub-section that has an increasing or decreasing cross-section and the right half of FIG. 8 may be interpreted as a second sub-section that has an increasing or decreasing cross-section. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “porous plug” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 16 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention without undue experimentation. 
The second reservoir, the second reservoir hollow cylinder, and the channel are discussed in the specification, however, neither the specification nor the drawings contain any mention or description whatsoever of the claimed “porous plug”. Further, there is no description of when or how the porous plug is used or configured. Thus the examiner concludes that the specification fails to describe the “porous plug” in such a way as to enable one skilled in the art to which it pertains to make and/or use the invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Term “porous plug” in claim 16 is not clear and the specification doesn’t provide any information about what a porous plug is and how it can be used as a part of the second reservoir between a hollow cylinder and the channel.

The Office submits such feature is not referenced in the detailed description of the specification nor is the feature illustrated in any of the plurality drawings. Indeed, a key word search conducted by the Office does not yield any such features. 

Thereby, for a person having ordinary skill in the art, it would be unclear in determining the metes and bounds of the invention in which applicant regards as his invention. Applicants are required to use terms in the claims that are consistent with the features already found in the specification and drawings. MPEP 2173.03
The claim is so unclear that it precludes a reasonable search for prior art. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, 11-13, 15, 17, 20, 22-26 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckle et al. (US 20050213427 A1,” Steckle”) in view of Larson (US 6575019 B1, “Larson”) and Merrill (US 4884577A, “Merrill”).
Regarding claim 1, Steckle in Figs. 2-5 discloses a device (2) for determining the rheological properties of  (at least abstract or e.g.¶0002 determine rheological parameters of liquid samples), the device (2) comprising: a channel (50) a first reservoir (15) that is adapted to be located at a first end (25) of the channel (50) and to be placed in fluid communication with the channel (50), the first reservoir (15) being of variable internal volume (piston 10 changes the volume); a second reservoir (35) that is adapted to be placed in fluid communication with the first reservoir (15) via the channel (50), the second reservoir (35) being of variable internal volume  (piston 30 changes the volume); means for allowing (sample liquid- e.g.¶0023- syringe 20 and piston 10) to be introduced into the device a second reservoir (35) that is adapted to be placed in fluid communication with the first reservoir (15) via the channel (50), and means for varying the volume of the first reservoir(15), such that when the first and second reservoirs (15 
Steckle fails to disclose a device for determining the rheological properties of blood; having at least one channel sub-section that has a substantially constant cross section; an apparatus for determining a pressure differential along at least a portion of the sub-section of the channel; an outlet for allowing gas to be expelled from the device. 

However, Larson in Figs. 1-6 teaches a device (viscometer 10) for measuring rheological parameters of a given sample (test fluid) having at least one channel sub-section (Col.4 Lines 50-60- section 104 of tubes 102,103,104) that has a substantially constant cross section (e.g. Fig.3A and 3B and e.g.Col.5 line 62- 104 is a capillary tube can be at a certain diameter); an apparatus (22) for determining a pressure differential (22) along at least a portion of the sub-section of the channel (e.g. Col.5 lines 44-46 and Fig.6); an outlet (122) for allowing gas to be expelled from the device (col.5 lines 5-10 purging fluids from the device). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Steckle and Larson to have a viscometer (rheometer) using a bi-directional dual piston syringe pump assembly, having at least one channel sub-section that has a substantially constant cross section and an apparatus for determining a pressure differential along at least a portion of the sub-section of this channel. One of ordinary skill in the art would know pressure transducer arrangement to measure the pressure drop across the capillary as suggested by Larson and using a load cell force measurement taken during the exchange of the sample volume between two syringe chambers connected by a capillary to determine viscosity of Steckle are art recognized equivalent that can be substitute one method (apparatus to measure pressure differential) with other (load cell 
Steckle and Larson fail to disclose a device for determining the rheological properties of blood. 
Merrill in Figs. 1 and 2 discloses a device (10) for determining the rheological properties of blood (at least abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings Steckle and Larson for determining the rheological properties of blood as taught by Merrill. One of ordinary skill in the art would know It is important to provide a screening test for large patient populations to determine a patient's blood viscosity in order to determine whether further analysis is required to measure the factors in the blood that affect blood viscosity (as suggested by Merrill in Col.1 lines 18-21).

Regarding claim 2, Steckle fails to further disclose the channel having a plurality of sub-sections, each sub-section having a substantially constant cross-section and being provided with a respective differential pressure apparatus for determining a pressure differential across at least a portion of that sub-section, the sub-sections being of different cross-sectional areas.
Larson in figure 6 teaches the channel (first and second tubes 102 and 103; capillary tube 104) having a plurality of sub-sections (102/103/104), each sub-section having a substantially constant cross-section and being provided with a respective differential pressure apparatus (22) for determining a pressure differential across at least a portion of that sub-section, the sub-sections being of different cross-sectional areas (e.g. Fig.3A and 3B and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Larson’s plurality of sub-sections, each sub-section having a substantially constant cross-section and being provided with a respective differential pressure apparatus for determining a pressure differential across at least a portion of that sub-section, the sub-sections being of different cross-sectional areas for Steckle’s device. One of ordinary skill in the art would know it allows the investigation of fluids that contain solids or those that have other properties that would favor investigation in a certain capillary diameter or other hydraulic profile over that of another and two different sizes of capillary tubing may be employed in the same capillary loop (suggested by Larson in col.5 lines 60-65).

Regarding claim 4, Steckle fails to expressly disclose the length of the at least one sub-section is in the range of about 0.5 to about 15 cm (Steckle in ¶0009 teaches syringes being in range 10 cc to 50cc and in ¶0028 teaches many operating ranges of orifice are possible. On the other hand, specification PG-PUB ¶0048 recites the size of syringe of the instant application in range of 50 ml that is in a same range meaning the size of Steckle syringe is in a same range as the present disclosure).

Merrill further discloses the length of the at least one sub-section is in the range of about 0.5 to about 15 cm. (Col. 3 line 36 and 54).


Regarding claim 5, Steckle fails to expressly disclose the ratio of length to internal diameter of the at least one sub-section is greater than about 5:1 (Steckle in ¶0028 teaches many operating ranges are possible).
Merrill further discloses the ratio of length to internal diameter of the at least one sub-section is greater than about 5:1. (Col.3 line 30 and line 36- 1 mm bed diameter and length of 1 cm).
The reasons for combining and motivation are the same as recited in the rejection of claim 4.
Regarding claim 6, Steckle fails to expressly disclose the distance between the first and second reservoirs is less than about 50 cm (Steckle in ¶0028 teaches many operating ranges are possible).

Merrill further discloses the distance between the first and second reservoirs is less than about 50 cm. (Col.3 line 36 and col.4 line 1).
The reasons for combining and motivation are the same as recited in the rejection of claim 4.
Regarding claim 7, Steckle further discloses the first and second reservoirs each have a maximum volume that is less than about 50 ml. (¶0009).
Regarding claim 8, Steckle discloses one or both of the first (15) and second (35) reservoirs comprises a plunger (30, 10) and a hollow cylinder (cylinders connected to 20, 40), 
Regarding claim 9, Steckle (at least in abstract) teaches one or both of the first and second reservoirs is provided by a syringe (syringes 20 and 40).

Regarding claim 11, Steckle discloses the first reservoir (15) is provided by a syringe (at least Abstract) that is adapted to be placed in fluid communication with the at least one channel (50), such that the syringe provides means for allowing liquid to be introduced into the device (e.g., ¶0023- syringe 20 and piston 10).

Regarding claim 12, Steckle disclose a second section comprising portions for introducing and handling blood in the device but fails to disclose the device comprises a first section including electromechanical parts and associated electronics.

Larson teaches in Fig.24 a first section including electromechanical parts (actuator 26) and associated electronics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Larson’s electromechanical devices for moving Steckle’s syringe to introduce blood into Steckle’s device. One of ordinary skill in the art would know using electromechanical tools as a convenient and controllable means for moving portions and therefore makes performance of measuring devices more accurate.

Regarding claim 13, Steckle further discloses the second section of the device (35) is below the first section (15) and is disposable (¶0010).

Regarding claim 15, Steckle in Figs. 2-5 discloses a device (2) for determining the rheological properties of  (at least abstract or e.g.¶0002 determine rheological parameters of liquid samples), the device (2) comprising: a channel (50); a first reservoir (15) that is adapted to be located at a first end (25) of the channel(50) and to be placed in fluid communication with the channel (50), the first reservoir (15) being of variable internal volume (piston 10 changes the volume); a second reservoir (35) that is adapted to be placed in fluid communication with the first reservoir(35) via the channel (50), the second reservoir(35) being configured to hold a liquid received from the channel (50), such that the liquid may be returned (directions 7 and 8- e.g. ¶0022, ¶0025,and ¶0027) to the channel (50); means ((sample liquid- e.g.¶0023- syringe 20 and piston 10)  for allowing blood to be introduced into the device (2); and means (10) for varying the volume of the first reservoir (15), such that when the first (15) and second reservoirs (35) are in fluid communication with the first (25) and second ends (45) of the channel (50) respectively, blood may be caused to flow along the channel in alternating directions (directions 7 and 8- e.g. ¶0022, ¶0025,and ¶0027).  
 Steckle fails to disclose a device for determining the rheological properties of blood; an apparatus for determining a pressure differential along at least a portion of the channel; an outlet for allowing gas to be expelled from the device. 
Larson in Figs. 1-6 teaches a device (viscometer 10) for measuring rheological parameters of a given sample (test fluid); an apparatus (22) for determining a pressure differential along at least a portion of the channel (e.g. Col.5 lines 44-46 and Fig.6); an outlet (122) for allowing gas to be expelled from the device (col.5 lines 5-10 purging fluids from the device). 
Merrill in Figs. 1 and 2 discloses a device (10) for determining the rheological properties of blood (at least abstract).
The reasons for combining and motivation are the same as recited in the rejection of claims 1.
Regarding claim 17, Steckle further discloses the second reservoir (35) is located above the entrance of the channel (45 entrance of channel 50) in a vertical direction defined by gravity.

Regarding claim 20, Steckle in Figs. 2-5 discloses a method of measuring the rheological properties of (a sample liquid-at least abstract), comprising the steps of: providing a device (2) according to claim 1; introducing (sample liquid for example using syringe 35/20)  into the device (2); ensuring that the first (15) and second reservoirs (35) are in fluid communication with the channel (50); altering (using piston 10) the internal volume of the first reservoir (15)so as to cause blood (sample liquid) to flow along the channel (50) in a first direction (e.g. direction 7), between the first and second reservoirs (15,35); and causing the blood to flow along the channel in a second direction (e.g. direction 8).

Steckle fails to disclose a method for determining the rheological properties of blood; expelling gas or fluid from the device; recording or measuring the rate of blood flow between the first and second reservoirs; and monitoring the apparatus for determining a pressure differential along at least a portion of the at least one sub -section having substantially uniform cross section.
Merrill in Fig.2 teaches a method of measuring the rheological properties of blood (at least abstract), recording or measuring the rate of blood flow (col.3 line 9).

Larson teaches monitoring the apparatus (22) for determining a pressure differential along at least a portion (104) of the at least one sub –section (102/103/104) having substantially uniform cross section (e.g., Fig.3A and 3B and e.g.Col.5 line 62- 104 is a capillary tube can be at a certain diameter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a pressure differential along at least a portion of Steckle device as taught by Larson. One of ordinary skill in the art would know measuring pressure differential and applied force are two well recognized equivalent ways of measuring same things.

Regarding claim 22, Steckle discloses comprising the step of providing a syringe (20) containing a blood sample (liquid sample), the syringe functioning as the first reservoir (15).
Regarding claim 23, Steckle further discloses the first reservoir (15) has an internal volume in the range of about 1 to about 50 ml (¶0009), and the step of altering the internal volume of the first reservoir (15) comprises reducing the internal volume of the syringe by less than 100% (when piston 10 reciprocally moves in directions 7 and 8 the internal volume is changing between 0-100%). 
Regarding claim 24, Steckle further discloses the first reservoir (15) has an internal volume in the range of about 5 to about 50 ml (¶0009) and the step of altering the internal 
Johns in ¶0110- teaches using formulas that the effect of time on blood coagulation can be computed by recycling the blood through the apparatus. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use John’s teachings and compute the time for reducing blood volume in Steckle’s system. One of ordinary skill in the art would know the time at which the apparent viscosity is the same at all frequencies is the time of incipient clot formation and this time is observed to be independent of the detailed design of the rheometer, and independent of the frequency pattern applied and can use this information for the best design of a rheometer (as suggested by John in e.g., ¶0011).

Regarding claim 25, Steckle further discloses blood is caused to flow along the channel (50) in alternating directions (directions 7 and 8) but fails to disclose for at least about 3 minutes.
Merrill in col.4 line 18 teaches it for about 3 minutes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use teachings by Merrill and causing blood to flow along the Steckle’s channel for about 3 minutes. One of ordinary skill in the art would know the range of speed and conditions for lab blood tests and the advantages of the speed with which a determination can be made (Merrill- Col.4 line 16).
 
Regarding claim 26, Steckle fails to disclose blood is caused to flow along the channel at rates determined by a periodic function or a combination of periodic functions for at least about 3 minutes. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use John’s teachings and compute the time for reducing blood volume in Steckle’s system. One of ordinary skill in the art would know the time at which the apparent viscosity is the same at all frequencies is the time of incipient clot formation and this time is observed to be independent of the detailed design of the rheometer, and independent of the frequency pattern applied and can use this information for the best design of a rheometer (as suggested by John in e.g., ¶0011).
Regarding claim 29, Steckle fails to disclose the step of determining the rheological properties of the blood from the relationships between transient pressure and transient flow rate(s). 
Johns teaches the step of determining the rheological properties of the blood from the relationships between transient pressure and transient flow rate(s) (¶0110). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the rheological properties of blood from the relationships between transient pressure and transient flow rate(s) as taught by Johns for Steckle’s system. One of ordinary skill in the art would know using relationships between transient pressure and transient flow rate and applied force are two art recognized equivalent to determine the rheological properties of blood.

Regarding claim 30, Steckle fails to disclose a known flow rate is imposed on the blood and the associated pressure differential is monitored.
Johns teaches a known flow rate is imposed on the blood and the associated pressure differential is monitored (¶0110). 
 
Regarding claim 31, Steckle fails to disclose a known pressure differential is imposed on the blood and the associated blood flow rate is measured.
Merrill teaches a known pressure differential is imposed on the blood and the associated blood flow rate is measured (col.3 line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Merrill teachings to measure blood flow rate from pressure differential. One of ordinary skill in the art would know how to calculate flow rate from pressure differential.

Regarding claim 32, Steckle fails to disclose the step of providing an electronic system for processing signals received from the device.
Larson in figure 1 teaches an electronic system for processing signals received from the device (signals received from transducer 22 to be processed to measure viscosity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Larson’s electronic system for processing signals from Steckle’s measurement system.  One of ordinary skill in the art would know electronic system for processing signals received from the device for a better control of measurement systems.

Regarding claim 33, Steckle fails to disclose the electronic system is configured to record and/or display relevant rheological information or clotting time, or the rheological properties that may be derived from the relationship between the apparent viscosity and the strain rate.
Johns teaches relevant rheological information or clotting time, or the rheological properties that may be derived from the relationship between the apparent viscosity and the strain rate (¶0109-¶0110).
.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckle, Larson, Merrill and Spaid et al. (US 20030182991 A1, “Spaid”).
Regarding claim 3, Steckle fails to expressly disclose the internal diameter of the at least one sub-section is in the range of about 150 to about 3000 microns (Steckle in ¶0009 teaches syringes being in range 10 cc and in ¶0028 teaches many operating ranges of orifice are possible.)
However, Spaid in ¶0068 teaches the internal diameter of the at least one sub-section is in the range of about 150 to about 3000 microns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Spaid’s micron range for Steckle’s channel of device to measure blood viscosity. One of ordinary skill in the art would know smaller devices need less volume of patient blood and provide faster results because of shorter time required for the measurements in such micro scales.
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckle in view of Larson, Merrill and Franano (US 20140296615 A1, “Franano”).

Regarding claim 10, Steckle fails to disclose one or both of the first and second reservoirs is provided by an elastic body.

However, Franano teaches in ¶0015 the reservoirs are elastic body. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Franano’s elastic body for Steckle’s reservoirs. One of ordinary skill in the art would know the elastic materials are more flexible and therefore more convenient to be used in medical syringes.
Claims 14, 18-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckle and Larson in view of Johns et al. (US 20100139375 A1, “Johns”).
Regarding claim 14, Steckle in Figs. 2-5 discloses a device (2) for determining the rheological properties of  (at least abstract or e.g.¶0002 determine rheological parameters of liquid samples), the device (2) comprising: a channel (50); a first reservoir (15) that is adapted to be located at a first end (25) of the channel and to be placed in fluid communication with the channel (50), the first reservoir (15) being of variable internal volume (via piston 10); a second reservoir (35) that is adapted to be placed in fluid communication with the first reservoir (15)  via the channel (50), the second reservoir (35) being of variable internal volume (via piston 30); means for allowing blood to be introduced into the device (allowing sample liquid by e.g.¶0023- syringe 20 and piston 10); and means for varying the volume of the first reservoir, such that when the first and second reservoirs are in fluid communication with the first and second ends of the channel respectively, blood may be caused to flow along the channel in alternating directions.
Steckle fails to disclose a device for determining the rheological properties of blood; having at least one channel sub-section that has an increasing or decreasing cross-section; an apparatus for determining a pressure differential along at least a portion of the sub- section of the channel: an outlet for allowing gas to be expelled from the device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Steckle and Larson to have a viscometer (rheometer) using a bi-directional dual piston syringe pump assembly, having at least one channel sub-section that has a substantially constant cross section and an apparatus for determining a pressure differential along at least a portion of the sub-section of this channel. One of ordinary skill in the art would know pressure transducer arrangement to measure the pressure drop across the capillary as suggested by Larson and using a load cell force measurement taken during the exchange of the sample volume between two syringe chambers connected by a capillary to determine viscosity of Steckle are well known art recognized equivalent that can be substitute one method (apparatus to measure pressure differential) with other (load cell measuring force and then pressure differential) to do the same thing. Besides, one of ordinary skill in art would have been motivated to expel gases from device to expel water or, other flush fluid introduced at the differential pressure transducer through valve and also when uncontaminated flush fluid flows should be expelled and then filled with flush fluid until uncontaminated flushing fluid can be seen exiting (as suggested by Larson Col.5 lines 10-20).
Steckle and Larson fail to disclose a device for determining the rheological properties of blood and having at least one channel sub-section that has an increasing or decreasing cross-section.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Larson’s one channel sub-section that has an increasing or decreasing cross-section as taught by Johns for Steckle’s device. One of ordinary skill in the art would know multiple sequentially strain rates as one of the options for more accurate measurement of blood viscosity, blood velocity increases in each successive section and blood strain rates consequently increase. For each section, an apparent viscosity can be computed from the pressure drop measurements, diameters and flow rates. If the apparent viscosity increases from section to section, the blood is below incipient the clotting point. If the apparent viscosity decreases from section to section, the blood coagulation has proceeded beyond the initial clotting point (as suggested by Johns- ¶0110).

Regarding claim 18, Steckle fails to disclose the apparatus determines a pressure differential along a portion of the channel having a substantially constant cross-section. 
However, Larson in Figs. 1-6 teaches the apparatus (22) determines a pressure differential along a portion (104) of the channel (102/103/104) having a substantially constant cross-section (e.g. Col.5 lines 44-46 and Fig.6). 
The reasons for combining and motivation are the same as recited in the rejection of claim 14.
Regarding claim 19, Steckle fails to disclose the apparatus determines a pressure differential along a portion of the channel having an increasing or decreasing cross-section.

Johns teaches a device for determining the rheological properties of blood and having at least one channel sub-section that has an increasing or decreasing cross-section (FIG.8 and ¶0110).
The reasons for combining and motivation are the same as recited in the rejection of claim 14.
Regarding claim 21, Steckle discloses introducing blood into the device (introducing sample liquid- e.g.¶0023- syringe 20 and piston 10); ensuring that the first and second reservoirs (15 and 35) are in fluid communication with the channel (50); altering the internal volume of the first reservoir (via piston 10 in syringe 20) so as to cause blood to flow along the channel (50) in a first direction (e.g. 7), between the first and second reservoirs (15,35); and causing the blood to flow along the channel (50) in a second direction (e.g. direction 8).
Steckle fails to disclose expelling gas or fluid from the device; recording or measuring the rate of blood flow between the first and second reservoirs; and monitoring the apparatus  for determining a pressure differential along at least a portion of the at least one sub -section having an increasing or decreasing cross section.
Larson in Figs. 1-6 teaches expelling (using valve 122 col.5 lines 5-10 purging fluids from the device) gas or fluid from the device; recording or measuring and monitoring the apparatus for determining a pressure differential (using transducer 22) along at least a portion of the at least one sub –section (capillary tube 104).

Johns in ¶0110 teaches recording or measuring the rate of blood flow (John in ¶0110 teaches an apparatus consisting of a sequence of tubes of decreasing diameter as shown in FIG. 8 and the pressure difference along the length of each tube is measured in order to compute an apparent viscosity an apparent viscosity can be computed from the pressure drop measurements, diameters and flow rates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine teachings Johns and Steckle for a method of measurement of the rheological properties of blood using pressure differential and flow rates as taught by Johns. One of ordinary skill in the art would know measuring pressure differential and flow rate and measuring applied force are art recognized equivalents to determine viscosity that each can be substitute with the other.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Steckle and Johns in view of Tsubouchi (US 20190070352 A1, “Tsubouchi”).

Regarding claim 27, Steckle fails to disclose the step of tracking changes in rheological behavior of the blood as it clots.
However, Tsubouchi in ¶0075 teaches the step of tracking changes in rheological behavior of the blood as it clots.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tsubouchi’s method step of tracking rheological behavior of the blood as it clots for method of using Steckle’s device. One of ordinary skill in the art would know monitoring change in a blood condition as it cots is important and desirable to be inspected and makes any blood inspecting device more useful.
Claim 27 is also rejected under 35 U.S.C. 103 as being unpatentable over Steckle and Johns in view of Fixot (US3911728A, “Fixot”).

Regarding claim 27, Steckle fails to disclose the step of tracking changes in rheological behavior of the blood as it clots.
However, Johns Fixot in figure 3 teaches the step of tracking changes in rheological behavior of the blood as it clots (Col.3 lines 59-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Fixot’s method step of tracking rheological behavior of the blood as it clots for method of using Steckle’s device. One of ordinary skill in the art would know monitoring change in a blood condition as it cots is important and desirable to be inspected and makes any blood inspecting device more useful.

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckle and Johns in view of Dennise et al. (US 8450078 B2, “Dennise”).

Regarding claim 28, Steckle fails to disclose comprising the step of determining the rheological properties of the blood from the relationships between the apparent viscosity and the strain rate(s).
However, Dennise in Col.4 lines 22-23 teaches the step of determining the rheological properties of the blood from the relationships between the apparent viscosity and the strain rate(s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the rheological properties of the blood from the relationships between the apparent viscosity and the strain rate(s) as taught by Dennise for Steckle’s device. One of ordinary skill in the art would know considering the correlation between stress and strain rates to calculate viscosity makes the results more accurate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/            Examiner, Art Unit 2856                                                                                                                                                                                            
/HERBERT K ROBERTS/            Primary Examiner, Art Unit 2856